Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2022 has been entered.

         Claims 1, 3-26 are pending. 

2.	Applicant's amendments to claims 1 and 3-5 as well as cancellation of claim 2 in the reply filed on 4/6/2022 are acknowledged.  
Claims 16-26 are withdrawn for being drawn to non-elected invention or species.
Claims 1, 3-15 including SEQ ID NO: 73, 75, 81, 89 and 90-91 are examined on the merits. 

3.	The rejections and objections not recited in this action are withdrawn.

				Claim Objection

4.	Claim 6 remain objected to for being dependent on a rejected claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the apprnapII-140riate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 3-5, 7-15 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raemaekers et al. (WO 2007080126).
	The claims remain broadly drawn to dsRNA comprising a first polyribonucleotides comprising at least 21 contiguous nucleotides of SEQ ID NO:89/90 and a second polyribonucleotides being the complement strand of the first one or nucleic acid molecule comprising a polynucleotide operably linked to a heterologous promoter wherein polynucleotide encodes a hpRNA comprising a first nucleotide sequence comprising at least 21 contiguous nucleotides of SEQ	ID NO:73, 75 and 81 and a third  the being the reverse complement of the first nucleotide sequence as well as a spacer; or the plant/plant cell/plant material comprises the dsRNA or wherein the plant is a canola plant; or a sprayable formulation comprising the dsRNA.
	Raemaekers et al. teach a dsRNA produced from the expression of the polynucleotide sequence comprising SEQ ID NO: 1597 (claim 2). As shown below, SEQ ID NO:1597 of Raemaekers et al. share 38 bp in common with SEQ ID NO:89. Raemaekers et al. teach seed/plant/plant cell/propagation 
 material/pesticide/commodity product comprising the polynucleotide encoding dsRNA or the dsRNA produced from the expression of the polynucleotide sequence (claims 1-42). Raemaekers et al. teach plant is a canola plant (claim 13).  Raemaekers et al. teach dsRNA is a short hairpin RNA with a spacer (page 17). The pesticide of Raemaekers et al.  is considered as the sprayable formulation (claim 18). Therefore the reference teach all the limitation set forth by instant claims.
	
RESULT 14
ANN25254
ID   ANN25254 standard; RNA; 965 BP.
XX
AC   ANN25254;
XX
DT   28-DEC-2007  (first entry)
XX
DE   N. lugens lethal gene dsRNA sense strand, SEQ ID 1597.
XX
KW   pesticide; plant growth regulation; insecticide; fungicide; nematocide;
KW   food; RNA interference; RNAi; ss.
XX
OS   Nilaparvata lugens.
XX
CC PN   WO2007083193-A2.
XX
CC PD   26-JUL-2007.
XX
CC PF   18-SEP-2006; 2006WO-IB004008.
XX
PR   16-SEP-2005; 2005US-0718034P.
PR   12-JAN-2006; 2006US-0758191P.
PR   07-FEB-2006; 2006US-0771160P.
PR   16-AUG-2006; 2006US-0837910P.
PR   15-SEP-2006; 2006WO-IB003446.
XX
CC PA   (DEVG-) DEVGEN NV.
XX
CC PI   Raemaekers R,  Feldmann P,  Plaetinck G,  Nooren I,  Bleu EV;
CC PI   Pecqueur F,  Kubler L,  Damme N,  Degrave L,  Remory I;
XX
DR   WPI; 2007-624058/59.
XX
CC PT   New polynucleotide sequence, useful for preparing a composition for 
CC PT   preventing or treating insect, fungal or nematode infestation.
XX
CC PS   Claim 1; SEQ ID NO 1597; 360pp; English.
XX
CC   The present invention relates to methods for controlling pest infestation
CC   using double stranded RNA molecules via RNA interference (RNAi). Double 
CC   stranded ribonucleotides of this invention are produced from the 
CC   expression of corresponding polynucleotide sequences, where contact of 
CC   the ribonucleotide sequences by a pest inhibits the growth of the pest. 
CC   This invention also relates to cells (bacteria, yeast, algae) transformed
CC   with the said polynucleotides and food products (stored grains, pet food 
CC   or powdered chocolate) containing the said cells. The method of 
CC   protecting an object from pest infestation comprises treating the surface
CC   with a composition comprising polynucleotides encoding double stranded 
CC   RNA molecules. The object is wood, tree, book binding, cloth, or a food 
CC   storage container. The isolated nucleotide sequences, double-stranded 
CC   ribonucleotide sequences, cells expressing the said polynucleotides, 
CC   compositions or pesticides of the invention is useful for preventing or 
CC   treating insect, fungal or nematode infestation. The present nucleotide 
CC   sequence is the claimed sense strand of a double stranded RNA encoded by 
CC   a lethal gene present in Nilaparvata lugens.
XX
SQ   Sequence 965 BP; 248 A; 251 C; 252 G; 214 T; 0 U; 0 Other;

  Query Match              1.2%;  Score 38;  DB 24;  Length 965;
  Best Local Similarity   100.0%;  
  Matches   38;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


Qy       1720 TTCCCCGATCACAACCAAAGTCCCAGGAACACCTATCA 1757
              ||||||||||||||||||||||||||||||||||||||
Db        178 TTCCCCGATCACAACCAAAGTCCCAGGAACACCTATCA 215

RESULT 15
ARV27002
ID   ARV27002 standard; DNA; 965 BP.
XX
AC   ARV27002;
XX
DT   26-JUN-2008  (first entry)
XX
DE   Nilaparvata lugens derived target gene, SEQ ID 1597.
XX
KW   transgenic plant; pesticide; plant insect pest; insect resistance;
KW   crop improvement; plant breeding; gene silencing; plant growth regulant;
KW   pathogen resistance; ds.
XX
OS   Nilaparvata lugens.
XX
CC PN   WO2007080126-A2.
XX
CC PD   19-JUL-2007.
XX
CC PF   12-JAN-2007; 2007WO-EP000286.
XX
PR   12-JAN-2006; 2006EP-00447008.
PR   12-JAN-2006; 2006US-0758191P.
PR   07-FEB-2006; 2006US-0771160P.
PR   16-AUG-2006; 2006US-0837910P.
PR   18-DEC-2006; 2006US-0875356P.
XX
CC PA   (DEVG-) DEVGEN NV.
XX
CC PI   Raemaekers R,  Kubler L,  Vanbleu E;
XX
DR   WPI; 2007-572918/55.
XX
CC PT   New isolated double-stranded RNA molecules, useful for improving yield or
CC PT   controlling pest infestations in plants, e.g. preventing insect growth on
CC PT   a plant or preventing insect infestation of a plant.
XX
CC PS   Claim 1; SEQ ID NO 1597; 297pp; English.
XX
CC   The present invention relates to a novel nucleotide for controlling pest 
CC   infestations in plants. Also described are: a double stranded 
CC   ribonucleotide sequence produced as a result of expression of a 
CC   polynucleotide sequence, which when inserted into the plant develops 
CC   resistance against plant insect pest; a cell transformed with a 
CC   polynucleotide comprising a nucleic acid sequence, optionally operably 
CC   linked to a regulatory sequence; a plant transformed with a 
CC   polynucleotide having a nucleic acid sequence; a seed or reproductive or 
CC   propagation material for a plant; a pesticide; a method for controlling 
CC   or preventing insect growth; a method for producing a plant resistant 
CC   against a plant pathogenic organism; a method for improving yield; and a 
CC   transgenic plant resistant to an insect pest. The novel nucleic acid and 
CC   the transgenic plant of the invention are useful for preventing insect 
CC   infestation of plants and improving yields. The present sequence is a 
CC   plant insect pest gene used as a target for controlling pest infestations
CC   in plants.
XX
SQ   Sequence 965 BP; 248 A; 251 C; 252 G; 214 T; 0 U; 0 Other;

  Query Match              1.2%;  Score 38;  DB 25;  Length 965;
  Best Local Similarity   84.2%;  
  Matches   32;  Conservative    6;  Mismatches    0;  Indels    0;  Gaps    0;

Qy       1720 UUCCCCGAUCACAACCAAAGUCCCAGGAACACCUAUCA 1757
              ::||||||:|||||||||||:||||||||||||:|:||
Db        178 TTCCCCGATCACAACCAAAGTCCCAGGAACACCTATCA 215


Applicants traverse in the paper filed 4/6/2022.  Applicants’ arguments have been fully considered but were not found persuasive.  
Applicants argue that claim as amended remove recitation to SEQ ID NO: 89 which shares 38 bp in common with SEQ ID NO: 1597 (response, page 8).
The Office contends that as discussed above, SEQ ID NO: 90 as well as SEQ ID NO:73 also shares 38 bp in common with SEQ ID NO: 1597.

	Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LI ZHENG/
Primary Examiner, Art Unit 1662